Citation Nr: 1542817	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  12-20 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for skin disorders, to including as due to exposure during service to herbicide agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1970 until March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for a skin disorder.  The Veteran appealed the denial, and perfected his appeal to the Board.  In January 2015, the Board remanded this issue back to the RO for additional development, which has been completed, and the file returned to the Board.

In October 1987 the Veteran had sought service connection for a sore on his nose, which he asserted was related to Agent Orange exposure.  The RO issued a "deferred rating decision" in March 1994, and sent the Veteran a letter informing him that his claimed skin disorder was "not one of the conditions associated with herbicide exposure and it is not shown to have been present during service or during any presumptive period following discharge."  Accordingly, the letter indicated, the Veteran had "not met the initial burden of presenting a well grounded claim," and no further action was taken.  The Veteran was not informed of his appellate rights, and the Board finds that the RO's actions were not tantamount to a formal adjudication of the Veteran's claim.  Thus, although the RO styled the Veteran's current claim as one to "reopen" the previously denied claim for benefits, the Board finds that there was no prior final adjudication of the claim to reopen, and has listed the issue on appeal accordingly. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in November 2014.  A transcript of the hearing has been associated with the claims file.



FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam, and is presumed to have been exposed to herbicide agents, including Agent Orange.

2.  The Veteran does not have a current skin disorder, including rosacea or miliaria rubra, which was caused by, or is otherwise related to, service.


CONCLUSION OF LAW

A skin disorder, including rosacea and miliaria rubra, was not incurred in service, may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, who served in the Republic of Vietnam during the Vietnam war, claims that in-service exposure to Agent Orange caused several chronic skin disorders.  During his hearing before the undersigned, he specifically described a rash "on the top part of my shoulders and my chest and right at the top part of my back, neck, and my face," which manifests during hot weather.  He maintains that the skin disorder for which he is seeking service connection is separate and apart from the rosacea and seborrheic dermatitis with which he has been diagnosed.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

Having served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, the Veteran is presumed to have been exposed to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a) (2014).  VA regulations establish rebuttable presumption of service-connected for certain diseases when manifest by an individual who was exposed to Agent Orange.  38 C.F.R. §§ 3.307, 3.309(e) (2014).  The record does not reveal, nor has the Veteran otherwise argued, that he has had any of the disease enumerated within 38 C.F.R. § 3.309(e).  Nonetheless, even where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To that end, the Board has considered whether the Veteran has a skin disorder which may be related to service or Agent Orange exposure, regardless of the lack of any disorder specifically listed as presumptively related to Agent Orange.

Having sympathetically and thoroughly reviewed the entire record, the Board finds that the Veteran does not have a skin disorder related to service, to include Agent Orange exposure.

Service treatment records reveal no treatment or complaints referable to the skin, and on separation examination in March 1972, the skin was normal.  On reservist enlistment report of medical history in December 1973, the Veteran affirmatively denied any history of skin disease, and the only noted skin-related findings were a one inch scar under the right jaw, and a tattoo on the right forearm.

At his hearing, the Veteran testified that symptoms began just after returning from active duty in Vietnam when the weather first became warm, and that every summer since that time he has experienced the same rash-like symptoms.  He reported first seeking treatment in the late 1970s at a VA facility - unfortunately, development efforts have been unproductive in locating these initial treatment records.  Thereafter, the Veteran did not return for treatment until the 1990s.  In July 2010, the Veteran's spouse, whom he had met shortly after discharge, indicated that "[s]ince the day [she] met him he has always been bothered by skin rashes," and has sought ongoing treatment at VA facilities, but has "never gotten a good explanation as to why the skin rashes never go away."

Treatment records over many years show numerous diagnoses for skin-related problems including actinic keratosis of the nose and chest, rosacea, allergic dermatitis secondary to hydrocodone use, seborrheic keratosis right shoulder, eczema of the ears, right wrist squamous cell carcinoma, folliculitis of the forehead and cheeks, and benign epithelial hyperplasia compatible with linear epithelial nevus.  None of the foregoing, however, have been associated with service, to include exposure to Agent Orange.

The first post-service clinical records available show that in May 1993 the Veteran was seen with a "rash" on his right foot, a "spot" on his nose, and a "heat rash" on his chest and face.  A March 2001 record indicated that the Veteran had erythema (i.e., redness) of the cheeks and nose, which had been present for more than 25 years.  The Veteran reported having been given a topical lotion approximately 25 years prior, but that it had not worked to alleviate symptoms.  A physical examination showed a bright red erythema on both cheeks adjacent the nose and also on the nose.  There was prominent scale at the corners of the nose and in the upper mustache area, and mild scaling in the ears and eyebrows, as well as the scalp.  The assessment was of rosacea and seborrheic dermatitis.

On treatment in November 2010, the Veteran reported that when he gets hot, he develops a rash which he has had off and on throughout his life.  The Veteran reported using Gold Bond powder, without improvement.  The Veteran repeated his endorsement of heat-related symptoms on testimony before the undersigned, in addition to submitting photographs which show red, splotchy skin about the upper chest, just below the neck.  To the extent that the mere presence of skin symptoms is capable of lay observation, reports of such symptoms by the Veteran and his wife are admissible as evidence for consideration.  However, the Board notes that while the Veteran now asserts that such symptoms began soon after returning home in March 1972, he nonetheless positively denied a history of skin disease in December 1973.  The Veteran has suggested that such denial was because - being winter - his symptoms were not active in December 1973; however, in his report of medical history he denied not only current symptoms, but also past history of skin disease.

Regardless of the date of onset, the Board notes that the attribution of skin symptoms to Agent Orange exposure is a complex medical determination, well beyond the lay competence of either the Veteran or his spouse.  Thus their assertions of a connection between current symptoms and service, are of little probative value in substantiating his claim.  Of great weight, however, is the April 2015 assessment of a VA examiner who, after reviewing the entire claims file and describing each of the Veteran's past skin diagnoses, concluded that the Veteran's only current skin disorders, miliaria rubra and rosacea, were not related to service.

In July 2015, the Veteran argued that he was not seeking service-connection for his "rosacea and miliaria rubra and sore on my nose," but rather, the "rash and bumps under my hair.  It's just on my upper body chest shoulders that's where we did not wear shirts most of the time."  In support of his assertion, he also submitted evidence of a prescription for fluocinonide with directions to "apply to scalp twice daily as needed."

The Board understands the Veteran's frustration, however in reaching the diagnoses of rosacea and miliaria rubra, the examiner considered the Veteran's reports of "a rash on [the] face, shoulders and back which worsens in the summer months when it is hot and lessens in the winter."  The examiner explained that the Veteran "has miliaria rubra, also known as heat rash, which consists of small erythematous papules and vesicles on effected portions of the skin.  He also has rosacea of the face which is being treated with fluocinonide, noritate and clindamycin."  Thus, the examiner's diagnosis was directly related to the symptoms for which the Veteran insists that he is seeking service connection.

Accordingly, the Board is left with competent, probative evidence that the Veteran's current skin diagnoses - with symptoms which have been present for many years - is not related to service, including exposure to Agent Orange.  Without competent evidence otherwise, the Board finds that the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in September 2010, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as all available and relevant records of VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  The duty to assist was further satisfied by VA examination in April 2015, during which the examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.
	
Finally, in January 2015 the Board remanded this issue for additional development, including retrieval of VA treatment records from 1975 until the present, and completion of VA examination on the matter of etiology of the claimed disorder.  Since that time, attempts were made to locate and associated the sought treatment records, however in April and June 2015 the VA Medical Center in Murfreesboro, Tennessee reported that no records prior to 2003 could be located.  Unfortunately, the Veteran has also indicated that he was informed at least some of his records may have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The unavailability of records, however, does not lower the legal standard for substantiating a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Although unable to retrieve those treatment records older than 2003, the Board nonetheless finds that the RO substantially complied with the January 2015 remand directive in its attempts to locate such records.  The Board also finds that the RO complied with the Board's orders to provide the Veteran with a VA examination on this skin, which was performed in April 2015.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for a skin disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


